Case 3:18-cr-04683-GPC Document 186 Filed 06/18/20 PageID.1924 Page 1 of 3



 1   Randy K. Jones (SBN 141711)
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
 2   3580 Carmel Mountain Road, Suite 300
     San Diego, CA 92130
 3   Telephone: 858-314-1500
     Facsimile: 858-314-1501
 4
 5   Attorneys for Defendant,
     MARK MANOOGIAN
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       CASE NO.: 18-CR-4683-GPC-3
12                         Plaintiff,                ACKNOWLEDGMENT OF NEXT COURT
                                                     DATE
13          v.
14   JACOB BYCHAK, MARK MANOOGIAN,                   Assigned to Hon. Gonzalo P. Curiel
     MOHAMMED ABDUL QAYYUM, AND
15   PETR PACAS,
16                         Defendants.
17
18          DEFENDANT MARK MANOOGIAN, by and through undersigned counsel, hereby
19   files his acknowledgment of next court date, Thursday, July 16, 2020 at 2:00 p.m., in the above-
20   captioned matter.
21                                              MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                                POPEO P.C.
22
23   Dated: June 18, 2020                       s/ Randy K. Jones
                                                Randy K. Jones
24                                              MINTZ LEVIN COHN FERRIS GLOVSKY
                                                AND POPEO P.C.
25                                              Attorneys for Defendant,
                                                MARK MANOOGIAN
26
27
28

                                              1
                                 ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 186 Filed 06/18/20 PageID.1925 Page 2 of 3
Case 3:18-cr-04683-GPC Document 186 Filed 06/18/20 PageID.1926 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          Counsel for the Defendant certifies that the foregoing pleading has been electronically

 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                          Sabrina L. Feve
                                        Assistant U.S. Attorney
 5                                      Sabrina.feve@usdoj.gov
 6
                                         Melanie K. Pierson
 7                                     Assistant U.S. Attorney
                                      melanie.pierson@usdoj.gov
 8
                                             Robert Ciaffa
 9                                      Assistant U.S. Attorney
10                                      robert.ciaffa@usdoj.gov

11                                        Randy S. Grossman
                                        Assistant U.S. Attorney
12                                    randy.grossman@usdoj.gov
13
14                                             Respectfully submitted,
15
     Dated: June 18, 2020                      s/ Randy K. Jones
16                                             Randy K. Jones
                                               MINTZ LEVIN COHN FERRIS GLOVSKY AND
17                                             POPEO P.C.
                                               Attorneys for Defendant,
18                                             MARK MANOOGIAN
19
20
21   86909079v.1

22
23
24
25
26
27
28
                                                      1
                                                   1
                                        CERTIFICATE OF SERVICE
